Title: To George Washington from Henry Knox, 2 July 1781
From: Knox, Henry
To: Washington, George


                  
                     Sir,
                     Peekskill 2 July 1781.
                  
                  I came to this place to day to take your Excellency’s ultimate directions when the Park should join the army, and to take any other orders your Excellency should please to give me; but I was disappointed by the army and your Excellency having moved.
                  I presume the laboratory preparations will be in such forwardness by Sunday next, that we might then move without retarding any thing material.  The artificers must remain longer.If your Excellency should think fit to alter the time of arrival of the Stores from Philadelphia, I pray you to write to the Board of War on the subject.
                  
                  If your Excellency should be engaged in any operation which you intend to lead to immediate action, I hope I may with confidence expect your summons, ever previous to the time mentioned above.
                  I beg the favor of a speedy answer, and am your Excellency’s most obed. serv.t
                  
                     H. Knox
                  
               